Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed towards a method for correcting jitter introduced during a transcoding process of a digital video stream by comparing a first set of presentation time stamps (PST) to a second set of PSTs after the transcoding process to first determine if jitter has been introduced and then to correct the second set of PSTs if it has. The prior art is rife with examples of solutions for the prevention or correction of jitter in a digital video stream. Said examples include clock comparison to ensure ongoing synchronicity, such as Hamidi-Rad (2016/0172006 paragraphs 0028-0030). Other examples in the art teach storing PTS values in a table for individual correction before or during the transcoding process, see for example Chan et al. (2009/0304361 paragraph 0076), Subramanian (6,512,552 col. 7 lines 1-22), Durouz et al. (6,363,207 col. 7 lines 1-22). Alternative solutions include associating timestamps with a sequence number to maintain order, Jung (2009/0034559 paragraph 0014), or storing individual delay values associated with different encoding standards in a table to have a readily available offset value for timecodes during the transcoding process, Pandey et al. (2010/0329355, paragraph 0048). The most common approach in the art for solving the problem of jitter introduced by transcoding is to generate the second PST “on the fly” by applying an offset or correction value to calculate the final PST on an individual basis. Examples of this include Duffy et al. (11,212,333 columns 8-10), Botsford et al. (2017/0064342 paragraph 0022), and Firestone et al. (7,084,898, see abstract). What apparently distinguishes the claimed invention from the prior art is the claimed feature of generating an entire second set of PST values after completing a transcoding process, and then comparing this second set to the first set to determine if jitter has been introduced, and upon a positive result, correcting PST values as needed. The prior art does not appear to teach or reasonably suggest at the time of effective filing applicant’s invention of processing the second set of PSTs after transcoding has been completed, as the prior art appears to teach correcting PSTs during the transcoding process rather than afterwards.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421